                                                                        Page 1 of 1
       Case 2:19-cv-01171-JTM-KWR Document 20-10 Filed 06/14/19 Page 1 of 1


          Criminal - Defendant Search - Cases - Case Detail - Minutes
         Minutes for Docket# 493820 - click entry to view detail
          Date                                     Judge                                                              Division
          2014-07-17                               MARTIN E. COADY                                                    F
          2014-02-06                               MARTIN E. COADY                                                    F
          2013-12-09                               MARTIN E. COADY                                                    F
          2013-11-18                               MARTIN E. COADY                                                    F
          2013-10-29                               MARTIN E. COADY                                                    F
          2013-10-14                               MARTIN E. COADY                                                    F
          2013-09-16                               MARTIN E. COADY                                                    F
          2013-06-24                               MARTIN E. COADY                                                    F
          2013-04-15                               MARTIN E. COADY                                                    F
          2013-03-18                               MARTIN E. COADY                                                    F
          2013-02-19                               MARTIN E. COADY                                                    F
          2012-12-03                               MARTIN E. COADY                                                    F
          2012-10-09                               MARTIN E. COADY                                                    F
          2012-09-04                               MARTIN E. COADY                                                    F
          2012-08-06                               MARTIN E. COADY                                                    F
          2012-07-18                               MARTIN E. COADY                                                    F
          2012-07-09                               MARTIN E. COADY                                                    F
          2012-06-18                               MARTIN E. COADY                                                    F
          2012-05-30                               MARTIN E. COADY                                                    F
          2012-03-19                               MARTIN E. COADY                                                    F
          2012-01-17                               MARTIN E. COADY                                                    F
          2011-12-12                               MARTIN E. COADY                                                    F
          2011-11-14                               MARTIN E. COADY                                                    F
          2011-11-02                               MARTIN E. COADY                                                    F
          2011-09-12                               MARTIN E. COADY                                                    F
          2011-06-23                               MARTIN E. COADY                                                    F
          2011-05-23                               MARTIN E. COADY                                                    F
          2011-04-11                               MARTIN E. COADY                                                    F
          2011-03-31                               MARTIN E. COADY                                                    F
          2011-03-14                               MARTIN E. COADY                                                    F
          2011-02-07                               MARTIN E. COADY                                                    F
          2010-12-06                               MARTIN E. COADY                                                    F
          2010-11-29                               MARTIN E. COADY                                                    F
          2010-09-13                               ALLISON H. PENZATO                                                 H


         Minute Entry Detail for 2014-07-17
                   Date 2014-07-17                                Judge MARTIN E. COADY                                            Division F
                                                                                                                                   Minute Entry


          493820  STATE OF LOUISIANA
              VS
              KEVIN MICHAEL QUATREVINGT


             The defendant being present in open Court and this matter being on assignment for hearing on a Motion for Clarification and Request
          for Order for Removal for Registry, filed pro se. State and Defense made argument, Court advised has no jurisdiction and according to
          this proceeding this case is quashed.




                                                                                                                              EXHIBIT H


https://ssl.sttammanyclerk.org/securenew/crim/minutedetail.asp?minid=639977                                                                        6/11/2019
